[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                         FEB 3, 2011
                                       No. 10-12819                      JOHN LEY
                                   Non-Argument Calendar                   CLERK
                                 ________________________

                            D.C. Docket No. 4:09-cr-10010-JEM-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

YAMIL MORENO,

                                                                   Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (February 3, 2011)

Before TJOFLAT, BLACK and ANDERSON, Circuit Judges.

PER CURIAM:

         Thomas Almon, appointed counsel for Yamil Moreno in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Moreno’s convictions and

sentences are AFFIRMED.




                                         2